Citation Nr: 0410072	
Decision Date: 04/19/04    Archive Date: 04/29/04

DOCKET NO.  02-16 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for residuals of a shell 
fragment wound of the right shoulder, currently assigned a 10 
percent disability evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel

INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas, which denied the benefit sought on appeal.  The veteran, 
who had active service from October 1965 to October 1967, appealed 
that decision to BVA, and the case was referred to the Board for 
appellate review.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran if 
further action is required on his part.  

REMAND

Upon preliminary review of the claims file, the Board finds that 
additional development is needed in this case before proceeding 
with appellate review for the reasons set forth below.

Historically, the Board notes that in a December 1967 rating 
decision, service connection was established for scar, shell 
fragment wound of the right shoulder and a noncompensable 
disability evaluation was assigned under the provisions of 
Diagnostic Code (DC) 7805. 

In March 2001, the veteran requested an increased evaluation for 
the disorder in question.  Subsequently, in an August 2002 rating 
decision, the RO increased the evaluation assigned the veteran's 
scar, shell fragment wound of the right shoulder to 10 percent 
under the provisions of Diagnostic Code 7804.  See 38 C.F.R. § 
4.118, Diagnostic Code 7804 (2003).  In that rating decision, the 
RO explained that the medical evidence showed that the veteran had 
moderate pain in the right shoulder with some mild limitation of 
motion and noted that an evaluation of 10 percent was granted for 
scarring which was tender and painful on objective demonstration.  
The only diagnostic code provided to the veteran in the August 
2002 statement of the case was DC 7804 which sets forth the 
criteria for evaluating superficial scars that are tender and 
painful on objective demonstration. 

Following a hearing at the RO before a Decision Review Officer 
(DRO), the DRO confirmed and continued the 10 percent evaluation 
assigned the veteran's right shoulder disability, explaining that 
the 10 percent previously assigned reflected slight limitation of 
motion of the right shoulder; that the latest medical evidence of 
record failed to demonstrate any evidence of a painful and tender 
scar, or of any increase in the loss of motion or strength 
involving the right shoulder.  It was also noted that the next 
higher evaluation for this dominant extremity required medical 
evidence showing a moderate degree of muscle impairment of the 
shoulder girdle or limited motion of the arm to shoulder level.  

Based on the foregoing and specifically the explanations provided, 
and from a review of the applicable diagnostic codes, it is 
unclear upon which diagnostic code the veteran's right shoulder is 
currently being rating.  Further, the only diagnostic code 
provided to the veteran was DC 7804 which as noted above 
contemplates painful and tender superficial scars although is 
appears that the disability is currently being rating on either an 
orthopedic or muscle group injury code.  The veteran must be 
provided with all applicable laws and regulations concerning his 
appeal.  Further, if the disability is, in fact, still be 
evaluated pursuant to the provisions of DC 7804, during the 
pendency of this appeal, VA amended the rating schedule for 
evaluating disabilities of the skin to include scars, contained in 
38 C.F.R. § 4.118, which are relevant to the issue on appeal and 
which became effective August 30, 2002.  67 Fed. Reg. 49590-49599 
(July 31, 2002).  The new criteria for evaluating service-
connected skin disabilities are codified at newly designated 38 
C.F.R. § 4.118, Diagnostic Codes 7800 through 7833.  See 67 Fed. 
Reg. 49590-49599 (July 31, 2002).  On remand, the veteran's 
disability should be evaluated under the revised criteria, and he 
should be advised of the amended rating schedule.  

In addition, it appears that current VA outpatient records may not 
be associated with the claims file.  In this regard, the August 
2003 VA examiner noted that the veteran was being currently 
treated with Naproxen, and VA outpatient records dated from May 
2001 to November 2001 indicated that the veteran would be 
scheduled for a six-month follow-up appointment.  However, the 
claims file does not contain any VA outpatient records dated after 
November 2001.  Such records may prove to be relevant and 
probative.  Therefore, the RO should attempt to obtain and 
associate with the claims file any current treatment records 
pertaining to the veteran's residuals of a shell fragment wound of 
the right shoulder.

Therefore, in order to give the veteran every consideration with 
respect to the present appeal and to ensure due process, it is the 
Board's opinion that further development of the case is necessary.  
Accordingly, the case is REMANDED for the following actions:

1.  The RO should request that the veteran provide the names and 
addresses of any and all health care providers who have provided 
treatment for his residuals of a shell fragment wound of the right 
shoulder from November 2001 to the present.  After acquiring this 
information and obtaining any necessary authorization, the RO 
should obtain and associate these records with the claims file.  A 
specific request should be made for VA medical records dated from 
November 2001 through the present.

2.  After completion of the above, the RO should review the 
veteran's claim for an increased evaluation for residuals of a 
shell fragment wound of the right shoulder including under the 
revised schedular criteria for evaluating the skin that were 
effective August 30, 2002.  See 67 Fed. Reg. 49590-49599 (July 31, 
2002).  The RO should also consider whether any other diagnostic 
code may be applicable to the veteran's claim, and consider the 
contention that separate ratings are in order for separate 
manifestations of the disability in question.  See Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994).

3.  In addition to the development requested above, the claims 
file should be reviewed to ensure that all obligations under the 
Veterans Claims Assistance Act of 2000 have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 5103, and 5103A, (West 2002), 
and any applicable legal precedent. 

If the benefit sought is not granted, the veteran and his 
representative should be furnished a Supplemental Statement of the 
Case which contains all applicable laws and regulations not 
previously provided to the veteran to include the appropriate 
diagnostic codes and any pertinent revisions to those codes, and 
be afforded a reasonable opportunity to respond before the record 
is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and/or 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the veteran unless he is notified. 



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



